Exhibit 10.7

 

AMENDMENT NO. 3 TO THIRD AMENDED
AND RESTATED GAMING MANAGEMENT AGREEMENT

 

This Amendment No. 3 to Third Amended and Restated Gaming Management Agreement
made and entered into as of this 13th day of November, 2000, at Concho,
Oklahoma, by and between THE CHEYENNE AND ARAPAHO TRIBES OF OKLAHOMA, a
federally recognized Indian tribe organized pursuant to Section 3 of the Act of
June 26, 1936 (49 Stat. 1967) by and through its duly elected Business Committee
(hereinafter referred to as the “Tribe”), and SOUTHWEST CASINO AND HOTEL CORP.,
a Minnesota corporation with its principal place of business located in
Minneapolis, Minnesota (hereinafter referred to as “Manager”).

 

WITNESSETH:

 

WHEREAS, the Tribe and the Manager are parties to the Third Amended and Restated
Gaming Management Agreement dated June 16, 1995 (the “Agreement”), for the
operation of a Class II gaming facility at the location described in the
Agreement, which Agreement was amended by Amendment No. 1 dated November 21,
1996, and subsequently withdrawn on February 20, 1997, and further amended by
Amendment No. 2 dated June 5, 1999; and

 

WHEREAS, the Tribe and Manager desire to amend the Agreement as set forth below.

 

NOW, THEREFORE, it is agreed by the parties as follows:

 

1.             Exhibit A of the Agreement is hereby amended by adding the
Tribes’ Clinton, Oklahoma gaming facility as an additional location described on
Exhibit A.

 

2.             All other terms and conditions of the Agreement, as amended,
shall remain in full force and effect.

 

ACKNOWLEDGMENT

 

THE CHEYENNE AND ARAPAHO TRIBES OF OKLAHOMA, acting by and through its delegated
representative, James Pedro, Tribal Chairman, and SOUTHWEST CASINO AND HOTEL
CORP. by its Chairman of the Board/Chief Executive Officer hereby agree to the
foregoing Amendment No. 3 to the Third Amended and Restated Gaming Management
Agreement by and between THE CHEYENNE AND ARAPAHO TRIBES OF OKLAHOMA and
SOUTHWEST CASINO AND HOTEL CORP. with an effective date as defined in Section
19.8 of the Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have set our hands this 13th day of November, 2000 at
Concho, Oklahoma.

 

 

CHEYENNE AND ARAPAHO TRIBES
OF OKLAHOMA

 

By and through its delegated representative

 

 

 

 

 

/s/ James Pedro


 


JAMES PEDRO, CHAIRMAN

 

32nd Business Committee

 

 

ATTEST:

 

 

 

 

 

/s/

 

 

Secretary

 

 

 

 

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

 

 

By

/s/ Jeffrey S. Halpern

 

 

Jeffrey S. Halpern, Chairman of the Board
and Chief Executive Officer

 

 

The foregoing AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED GAMING MANAGEMENT
AGREEMENT is hereby approved this          day of                  , 2000.

 

 

NATIONAL INDIAN GAMING COMMISSION

 

 

 

 

 

By

 

 

 

Its

 

 

--------------------------------------------------------------------------------